Citation Nr: 0632161	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period from 
March 15, 2000 to October 31, 2002.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In September 2004, the veteran testified at a hearing at the 
RO before another Veterans Law Judge (hereinafter referred to 
as a "Board hearing).  At that time, and following a pre-
hearing conference, it was determined that the only issue 
then before the Board on which the veteran would testify was 
the matter of whether a timely substantive appeal had been 
filed to perfect an appeal of the April 2002 rating decision 
that found no CUE in a July 1990 rating decision that denied 
service connection for PTSD.  However, a more thorough and 
subsequent review of the claims files revealed that, in his 
February 2003 substantive appeal, the veteran expressly 
indicated that he wished to testify at a Board hearing 
regarding his claim for an initial rating in excess of 70 
percent for PTSD, for the period from March 15, 2000, through 
October 31, 2002, although on another form submitted at that 
time he requested to testify at a personal hearing at the RO 
and did so in May 2003.  

The veteran's request for a Board hearing was addressed in 
the Board's June 2006 remand.  In a July 2006 letter, the RO 
advised the veteran that, on September 1, 2006, he was 
scheduled for a Board hearing at the RO, conducted via video 
conference.  A copy of the letter was sent to the veteran's 
attorney.  However, in a letter dated August 31, 2006, the 
veteran's attorney said the veteran was ill and unable to 
attend the hearing and requested that it be rescheduled.  The 
matter of the veteran's request to testify at a rescheduled 
video conference hearing is addressed below.  

Further, as noted in the June 2006 remand, the Board's review 
of the claims files also reveals that, to date, the RO has 
not addressed the veteran's claim for an effective date 
earlier than March 15, 2000 for the grant of service 
connection for PTSD.  As such, the limited matter of the 
veteran's claim for an effective date earlier than March 15, 
2000 for the grant of service connection for PTSD is again 
referred to the RO for appropriate development and 
adjudication.  In this regard, it is noted that, in a 
separately docketed decision dated in June 2006, the Board 
denied the veteran's motion to revise the Board decision of 
November 1991, which denied entitlement to service connection 
for PTSD, on the basis of clear and unmistakable error.  
Nonetheless, consideration may and should be given to the 
issue of whether the veteran is entitled to an effective date 
for the grant of service connection for PTSD after the date 
of that decision.

The issue on the title page is addressed in the REMAND below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

As noted above, on September 1, 2006, the veteran was 
scheduled to testify at a Board hearing, via video conference 
but, in letter dated August 31, 2006, his attorney requested 
that the hearing be rescheduled as the veteran was diagnosed 
pneumonia and unable to travel to the RO.  The Board views 
the attorney's letter as a motion for a new hearing and, 
further, finds that good cause has been shown to grant the 
request to reschedule the veteran's Board hearing.  See 
38 C.F.R. § 20.704(c) (2006).

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a video 
conference Board hearing at the RO.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to 
reschedule the appellant for a Board hearing at the 
RO, via video conference, in accordance with the 
veteran's attorney's August 31, 2006 request as to 
his claim for an initial rating in excess of 70 
percent for PTSD from March 15, 2000 to October 31, 
2002.  Appropriate notification of the hearing 
should be given to the appellant and his attorney, 
and such notification should be documented and 
associated with the claims folders.  If appellant 
wants to withdraw the request for a hearing, he 
should do so in writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



